Exhibit 10.2

[g102151kc01i001.gif]

 

 


[g102151kc01i002.gif]

 

 


[g102151kc01i003.gif]

 

 


[g102151kc01i004.gif]

 

 


[g102151kc01i005.gif]

 

 


[g102151kc01i006.gif]

 

 


[g102151kc01i007.gif]

 

 


[g102151kc01i008.gif]

 

 


[g102151kc01i009.gif]

 

 


[g102151kc01i010.gif]

 

 


[g102151kc01i011.gif]

 

 


[g102151kc01i012.gif]

 

 


[g102151kc01i013.gif]

 

 


[g102151kc01i014.gif]

 

 


[g102151kc01i015.gif]

 

 


[g102151kc01i016.gif]

 

 


[g102151kc01i017.gif]

 

 


[g102151kc01i018.gif]

 

 


[g102151kc01i019.gif]

 

 


[g102151kc01i020.gif]

 

 


[g102151kc01i021.gif]

 

 


[g102151kc01i022.gif]

 

 


[g102151kc01i023.gif]

 

 


[g102151kc01i024.gif]

 

 


[g102151kc01i025.gif]

 

 


[g102151kc01i026.gif]

 

 

 


[g102151kc03i001.gif]

 

 


[g102151kc03i002.gif]

 

 


[g102151kc03i003.gif]

 

 


[g102151kc03i004.gif]

 

 


[g102151kc03i005.gif]

 

 


[g102151kc03i006.gif]

 

 


[g102151kc03i007.gif]

 

 


[g102151kc03i008.gif]

 

 


[g102151kc03i009.gif]

 

 


[g102151kc03i010.gif]

 

 


[g102151kc03i011.gif]

 

 


[g102151kc03i012.gif]

 

 


[g102151kc03i013.gif]

 

 


[g102151kc03i014.gif]

 

 


[g102151kc03i015.gif]

 

 


[g102151kc03i016.gif]

 

 


[g102151kc03i017.gif]

 

 


[g102151kc03i018.gif]

 

 


[g102151kc03i019.gif]

 

 


[g102151kc03i020.gif]

 

 


[g102151kc03i021.gif]

 

 


[g102151kc03i022.gif]

 

 


[g102151kc03i023.gif]

 

 


[g102151kc03i024.gif]

 

 


[g102151kc03i025.gif]

 

 

 


[g102151kc05i001.gif]

 

 


[g102151kc05i002.gif]

 

 


[g102151kc05i003.gif]

 

 


[g102151kc05i004.gif]

 

 


[g102151kc05i005.gif]

 

 


[g102151kc05i006.gif]

 

 


[g102151kc05i007.gif]

 

 


[g102151kc05i008.gif]

 

 


[g102151kc05i009.gif]

 

 


[g102151kc05i010.gif]

 

 


[g102151kc05i011.gif]

 

 


[g102151kc05i012.gif]

 

 


[g102151kc05i013.gif]

 

 


[g102151kc05i014.gif]

 

 


[g102151kc05i015.gif]

 

 


[g102151kc05i016.gif]

 

 


[g102151kc05i017.gif]

 

 


[g102151kc05i018.gif]

 

 


[g102151kc05i019.gif]

 

 


[g102151kc05i020.gif]

 

 


[g102151kc05i021.gif]

 

 


[g102151kc05i022.gif]

 

 


[g102151kc05i023.gif]

 

 


[g102151kc05i024.gif]

 

 


[g102151kc05i025.gif]

 

 

 


[g102151kc07i001.gif]

 

 


[g102151kc07i002.gif]

 

 


[g102151kc07i003.gif]

 

 


[g102151kc07i004.gif]

 

 


[g102151kc07i005.gif]

 

 


[g102151kc07i006.gif]

 

 


[g102151kc07i007.gif]

 

 


[g102151kc07i008.gif]

 

 


[g102151kc07i009.gif]

 

 


[g102151kc07i010.gif]

 

 


[g102151kc07i011.gif]

 

 


[g102151kc07i012.gif]

 

 


[g102151kc07i013.gif]

 

 


[g102151kc07i014.gif]

 

 


[g102151kc07i015.gif]

 

 


[g102151kc07i016.gif]

 

 


[g102151kc07i017.gif]

 

 


[g102151kc07i018.gif]

 

 


[g102151kc07i019.gif]

 

 


[g102151kc07i020.gif]

 

 


[g102151kc07i021.gif]

 

 


[g102151kc07i022.gif]

 

 


[g102151kc07i023.gif]

 

 

 


[g102151kc09i001.gif]

 

 


[g102151kc09i002.gif]

 

 


[g102151kc09i003.gif]

 

 


[g102151kc09i004.gif]

 

 


[g102151kc09i005.gif]

 

 


[g102151kc09i006.gif]

 

 


[g102151kc09i007.gif]

 

 


[g102151kc09i008.gif]

 

 


[g102151kc09i009.gif]

 

 


[g102151kc09i010.gif]

 

 


[g102151kc09i011.gif]

 

 


[g102151kc09i012.gif]

 

 


[g102151kc09i013.gif]

 

 


[g102151kc09i014.gif]

 

 


[g102151kc09i015.gif]

 

 


[g102151kc09i016.gif]

 

 


[g102151kc09i017.gif]

 

 


[g102151kc09i018.gif]

 

 


[g102151kc09i019.gif]

 

 


[g102151kc09i020.gif]

 

 


[g102151kc09i021.gif]

 

 


[g102151kc09i022.gif]

 

 


[g102151kc09i023.gif]

 

 

 


[g102151kc11i001.gif]

 

 


[g102151kc11i002.gif]

 

 


[g102151kc11i003.gif]

 

 


[g102151kc11i004.gif]

 

 


[g102151kc11i005.gif]

 

 


[g102151kc11i006.gif]

 

 


[g102151kc11i007.gif]

 

 


[g102151kc11i008.gif]

 

 


[g102151kc11i009.gif]

 

 


[g102151kc11i010.gif]

 

 


[g102151kc11i011.gif]

 

 


[g102151kc11i012.gif]

 

 


[g102151kc11i013.gif]

 

 


[g102151kc11i014.gif]

 

 


[g102151kc11i015.gif]

 

 


[g102151kc11i016.gif]

 

 


[g102151kc11i017.gif]

 

 


[g102151kc11i018.gif]

 

 


[g102151kc11i019.gif]

 

 


[g102151kc11i020.gif]

 

 


[g102151kc11i021.gif]

 

 


[g102151kc11i022.gif]

 

 


[g102151kc11i023.gif]

 

 


[g102151kc11i024.gif]

 

 


[g102151kc11i025.gif]

 

 


[g102151kc11i026.gif]

 

 


[g102151kc11i027.gif]

 

 

 